DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 recite the limitations "the measured point" and “the measured points,” respectively.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, they were interpreted as “a measured point” in claim 9 and “a plurality of measured points” in claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0106900 ("Droz ‘6900").
Regarding claim 1, Droz ‘6900 discloses an optoelectronic sensor for detecting objects and for determining the distance of objects in a monitored zone, the optoelectronic sensor comprising: 
a light transmitter (150, Fig. 1B, or 212, Fig. 2) for transmitting modulated transmitted light (102, Fig. 2, can be modulated, paragraph [0058]), a light receiver (110, Figs. 1A-5) having a plurality of SPAD light reception elements (112, Figs. 1A, 3-5, paragraph [0033]) for generating at least one received signal (electrical signals, paragraphs [0032], [0056]) from the transmitted light remitted from objects in the monitored zone (zone of 140, Figs. 1A-5), 
a reception optics (130, 160 or 302, 120, 402, Figs. 1A-5) disposed in front of the light receiver (110, Figs. 1A-5) and having a diaphragm (120, 124, Figs. 1A-5), and 
a control and evaluation unit (214, Fig. 2) that is configured to determine a time of flight (time of travel of the light pulse, paragraph [0057]) from properties of the received signal (intensity, paragraph [0032] and timing associated with measured signal, paragraph [0057]) and of the modulated transmitted light (timings of output light pulses, paragraph [0057]) and to determine a distance value therefrom (computes distance, paragraph [0057]), wherein the diaphragm (120, 124, Figs. 1A-5) has a plurality of diaphragm apertures spaced apart from one another (see for example, 612, 614, Fig. 6A, or 652, Fig. 6B).
Regarding claim 5, Droz ‘6900 discloses the sensor in accordance with claim 1, wherein the diaphragm apertures (612, Fig. 6A or 652, Fig. 6B) have a tapering shape (aperture sizes are arranged from large to small or vice-versa, Figs. 6A-6B).
Regarding claim 8, Droz ‘6900 discloses the sensor in accordance with claim 1, wherein the light transmitter (150, Fig. 1B, or 212, Fig. 2) is configured to transmit the modulated transmitted light (paragraph [0058]) as at least one transmitted light beam (a pulse, paragraph [0056], is at least one transmitted light beam).
Regarding claim 13, Droz ‘6900 discloses a method for the detection of objects and for the distance determination of objects in a monitored zone in which modulated transmitted light (102, Fig. 2, can be modulated, paragraph [0058]) is transmitted into the monitored zone (Figs. 1B-5), at least one received signal (electrical signals, paragraphs [0032], [0056]) from a plurality of SPAD light reception elements (112, Figs. 1A, 3-5, paragraph [0033]) is generated from the transmitted light remitted by objects in the monitored zone (paragraph [0041]), and a time of flight is determined from properties of the received signal (timing associated with measured signal, paragraph [0057]) and of the modulated transmitted light (timings of output light pulses, paragraph [0057]), and a distance value is determined therefrom (214, Fig. 2 computes distance, paragraph [0057]), wherein the remitted transmitted light is conducted onto the SPAD light reception elements (paragraph [0041]) by means of a reception optics (130, 160 or 302, 120, 402, Figs. 1A-5) arranged in front of the light receiver (110, Figs. 1A-5) and having a diaphragm (120, 124, Figs. 1A-5), 
wherein the diaphragm (see for example Fig. 6B) conducts the remitted received light through a plurality of diaphragm apertures spaced apart from one another to part regions of the light receiver spatially separate from one another (paragraph [0079] states reflected light can be directed toward multiple apertures 652, Fig. 6B using mirror 660, Fig. 6B, and therefore would reach multiple regions of the light receiver).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Droz ‘6900 in view of U.S. Patent Publication No. 2018/0217236 ("Pacala").
Regarding claim 2, Droz ‘6900 discloses the sensor in accordance with claim 1, but does not explicitly disclose that the diaphragm apertures form a linear arrangement or matrix arrangement.
However, Pacala discloses diaphragm apertures form a linear arrangement or matrix arrangement (aperture layer, Fig. 3B, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an aperture layer in a linear or matrix arrangement as disclosed by Pacala in the device of Droz ‘6900 in order to constrain the field of view of a pixel such that it can retain high spatial selectivity.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Droz ‘6900 in view of U.S. Patent Publication No. 2009/0153834 ("Gogolla").
Regarding claim 3, Droz ‘6900 discloses the sensor in accordance with claim 1, and further discloses that the distance between the light detector and the aperture can vary (paragraphs [0028], [0031]), but does not explicitly disclose that the diaphragm is arranged at a spacing from the light receiver that at most corresponds to fivefold the extent of a SPAD light reception element.
However, Gogolla discloses a diaphragm (opaque shutter 12 with two apertures 13a, 13b, Fig. 5) is arranged at a spacing from the light receiver that at most corresponds to fivefold the extent of a SPAD light reception element (directly on the photoreceiver, paragraph [0032], which would be within fivefold the extent of an element).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to place the diaphragm within a specific distance from the light detector in order control the diffusion of the beam spot, its intensity, and the number of light detectors that can detect the beam spot.   In this case, a smaller beam spot due to the short distance between the light receiver and the aperture allow for reduction in power consumption since only a few light reception elements would be required to be activated.
Regarding claim 4, Droz ‘6900 discloses the sensor in accordance with claim 1, and further discloses that the distance between the light detector and the aperture can vary (paragraphs [0028], [0031]), but does not explicitly disclose that the diaphragm is arranged at a spacing from the light receiver that at most corresponds to fivefold the extent of a group of light reception elements.
However, Gogolla discloses a diaphragm (opaque shutter 12 with two apertures 13a, 13b, Fig. 5) is arranged at a spacing from the light receiver that at most corresponds to fivefold the extent of a group of light reception elements (directly on the photoreceiver, paragraph [0032], which would be within fivefold the extent of a group of light reception elements).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to place the diaphragm within a specific distance from the light detector in order control the diffusion of the beam spot, its intensity, and the number of light detectors that can detect the beam spot.   In this case, a smaller beam spot due to the short distance between the light receiver and the aperture allow for reduction in power consumption since only a few light reception elements would be required to be activated.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Droz ‘6900 in view of U.S. Patent Publication No. 2018/0156659 ("Droz ‘6659").
Regarding claim 6, Droz ‘6900 discloses the sensor in accordance with claim 1, but does not explicitly disclose that individual signals of SPAD light reception elements are combined behind the same diaphragm aperture to form a received signal.
However, Droz ‘6659 discloses individual signals of SPAD light reception elements are combined (paragraph [0029]) behind the same diaphragm aperture (shaded region of 110, Fig. 1A) to form a received signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine outputs from individual SPAD light reception elements as disclosed by Droz ‘6659 in the device of Droz ‘6900 in order to improve processing times by allowing faster readouts.
Claims 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Droz ‘6900 in view of Patent No. EP2708914 ("Hug").
Regarding claim 7, Droz ‘6900 discloses the sensor in accordance with claim 1, 10wherein the control and evaluation unit (214, Fig. 2) is configured to determine a distance with respect to a measured point (paragraph [0057]) in the monitored zone (zone of 140, Figs. 1A-5) by means of the light spots (for example, shaded region of 110, Fig. 4) generated by a respective diaphragm aperture (122, Fig. 4, and paragraph [0079] states reflected light can be directed toward multiple apertures 652, Fig. 6B using mirror 660, Fig. 6B, and therefore would reach multiple regions of the light receiver).
Droz ‘6900 does not explicitly disclose a plurality of distances with respect to a plurality of measured points.
However, Hug discloses a control and evaluation unit (34, Fig. 1) is configured to determine a plurality of distances with respect to a plurality of measured points (Fig. 2, paragraph [0040]) in the monitored zone (20, Fig. 2) by means of the light spots (50, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine a plurality of distances with respect to a plurality of measured points as disclosed by Hug in the device of Droz ‘6900 in order to obtain a complete depth map of the monitored zone.
Regarding claim 9, Droz ‘6900 in view of Hug discloses the sensor in accordance with claim 1, and Hug further discloses the light transmitter (12, Figs. 1-2) is configured to transmit at least one transmitted light beam (18, Fig. 2) in changed directions (scanning light spot, paragraph [0040]) so that the measured point (scene point, paragraph [0013]) illuminated by the transmitted light beam (three points illustrated in Fig. 2) is observed by different SPAD light reception elements (receiving light spot 50, Fig. 2, is observed by different SPAD elements, paragraph [0040]) in the monitored zone (Fig. 2, paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to transmit a light beam in changed directions as disclosed by Hug in the device of Droz ‘6900 in order to obtain the full depth map of a scene, doing this will inherently result in different light reception elements to observe the measured point.
Regarding claim 10, Droz ‘6900 in view of Hug discloses the sensor in accordance with claim 1, and Hug further discloses that the control and evaluation unit (34, Fig. 1) is configured to respectively activate or read only specific SPAD light reception elements (only elements within light spot 50, Fig. 2, paragraph [0040]: “only the light receiving elements 30 within the expected position of the received light spot 50 are activated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to only active or read specific light reception elements as disclosed by Hug in the device of Droz ‘6900 in order to reduce power consumption and processing times.
Regarding claim 11, Droz ‘6900 in view of Hug discloses the sensor in accordance with claim 10, and Hug further discloses that the control and evaluation unit (34, Fig. 1) is configured to respectively activate or read only those SPAD light reception elements that observe the measured points (only elements within light spot 50, Fig. 2, are activated, paragraph [0040]) respectively illuminated by the transmitted light beams (50, Fig. 2, paragraphs [0013], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to only active or read specific light reception elements as disclosed by Hug in the device of Droz ‘6900 in order to reduce power consumption and processing times.
Regarding claim 12, Droz ‘6900 in view of Hug discloses the sensor in accordance with claim 1, and Hug further discloses a laser scanner (paragraph [0027]) that has a rotatable deflection unit (16, Figs. 1-2) for the periodic scanning of the monitored zone (20, Figs. 1-2, paragraphs [0014], [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a laser scanner and rotatable deflection unit as disclosed by Hug in the device of Droz ‘6900 in order to transmit a light beam in changed directions and obtain the full depth map of a scene.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878